MEMORANDUM **
Joseph Robinson appeals pro se from the district court’s judgment in favor of defendants in his 42 U.S.C. § 1983 action alleging California state judicial and prosecutorial defendants violated his constitutional rights during his criminal prosecution. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Botello v. Gammick, 413 F.3d 971, 975 (9th Cir.2005) (absolute immunity to public officials); Nat’l Audubon Soc’y Inc. v. Davis, 307 F.3d 835, 846 (9th Cir.2002) (Eleventh Amendment immunity), and we affirm.
The district court properly dismissed Robinson’s claims against the state court judges, because they are entitled to absolute immunity for judicial actions taken within their jurisdiction. See Olsen v. Idaho State Bd. of Med., 363 F.3d 916, 922-23 (9th Cir.2004). Likewise, the district court properly concluded the prosecutors were entitled to absolute immunity, because they were performing functions “intimately associated with the judicial phase” of Robinson’s criminal trial. See KRL v. Moore, 384 F.3d 1105, 1110-11 (9th Cir. 2004) (internal quotations and citations omitted).
The district court also properly concluded Robinson failed to adequately allege that the defendants conspired to violate his civil rights, see Olsen, 363 F.3d at 929, or that Plumas County maintained a policy or custom of violating civil rights, see Gillette v. Delmore, 979 F.2d 1342, 1346-47 (9th Cir.1992) (per curiam).
The district court properly dismissed Robinson’s claims against the State of California as barred by the Eleventh Amendment. See Franceschi v. Schwartz, 57 F.3d 828, 831 (9th Cir.1995).
Robinson’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.